OPINION — AG — THE SUPERINTENDENT OF A MENTAL HEALTH HOSPITAL, SUCH AS IS REFERRED TO BY YOU, MAY DISCHARGE A PATIENT WHO HAS BEEN COMMITTED TO SAID HOSPITAL UNDER THE QUOTED PROVISIONS OF 22 Ohio St. 1961 1161 [22-1161], THAT IS, IF SAID DISCHARGE IS MADE PURSUANT TO 43A O.S. 1961 73 [43A-73](1), 43A O.S. 1961 73 [43A-73](2) AND THAT HE MAY DO SO WITHOUT FIRST PETITIONING THE COURT, OR THE JUDGE OF THE COURT, WHEREIN THE JURY RETURNED A VERDICT SUCH AS IS REFERRED TO IN 22 Ohio St. 1961 1161 [22-1161]. IN THIS CONNECTION WE ARE OF THE OPINION THAT 43A O.S. 1961 75 [43A-75], ALSO MENTIONED BY YOU, REFERS ONLY TO PERSONS WHO " HAVE BEEN ADJUDGED LEGALLY MENTALLY INCOMPETENT " AFTER AN AUTHORIZING HEARING BY A COURT OF COMPETENT JURISDICTION, AND NOT TO A PERSON WHO HAS BEEN COMMITTED TO A HOSPITAL BY A JUDGE PURSUANT TO A JURY VERDICT IN A CRIMINAL ACTION UNDER THE MANDATORY PROVISIONS OF 22 Ohio St. 1961 1161 [22-1161]. CITE: 43A O.S. 1961 80 [43A-80] 43A O.S. 1961 81 [43A-81] (FRED HANSEN)